230 F.2d 845
Harry M. LEET et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12559.
United States Court of Appeals Sixth Circuit.
February 18, 1956.

Harry M. Leet, Washington, D. C., for petitioners.
H. Brian Holland, John Potts Barnes, Ellis N. Slack, Kenneth E. Levin, Rollin H. Transue and Marvin W. Weinstein, Washington, D. C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This petition of the taxpayer for review of the decision of the Tax Court of the United States, holding that there are deficiencies in his income taxes for the years 1949 and 1950 in the respective amounts of $301.84 and $213.16, has been heard and considered upon the briefs and oral arguments of the attorneys and upon the record in the case;


2
And it appearing that the allowance on a reduced basis of the taxpayer's claim for loss and damage to household goods was made on the last day of 1948, thereby making 1948 and not 1949 (in which payment of the claim was received) the year in which the deductible loss was allowable;


3
And it appearing further that inasmuch as the taxpayer failed to show the value of his residential property before and after lightning destroyed a tree thereon, the tax court had the right to estimate the amount of his loss on account of the destruction of the tree at $50, rather than at the amount claimed by the taxpayer ($250);


4
The decision of the tax court is affirmed; and it is so ordered.